Citation Nr: 0628448	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for tinnitus, to include entitlement to separate 10-percent 
ratings for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984, and again from March 1985 to March 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which, among other things, denied the 
claim of entitlement to service connection for a foot 
disorder and granted entitlement to service connection for 
tinnitus, assigning a 10 percent rating thereto.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral plantar fasciitis that began 
during service.

3.  The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  There is no legal entitlement for separate 10-percent 
evaluations for "bilateral" tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to the claim of entitlement to a higher rating for 
tinnitus because the appeal turns on a matter of law and not 
on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  See also Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to this particular issue on appeal.

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA, with 
respect to the claim of entitlement to service connection for 
a bilateral foot disorder.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The veteran contends that he developed pain in both feet 
during his period of active service and continues to have the 
same pain.  He asserts that he was given arch supports during 
service, complained of the continuing pain at the time of his 
final discharge examination, and continues to participate in 
treatment at a private podiatry clinic.  The veteran 
specifically related having pain that is worse in the 
mornings and that he is fortunate enough now that he is a 
full-time student to stay off of his feet when they bother 
him; a luxury he did not have while on active duty service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

The evidence of record clearly shows that the veteran 
entered service in 1980 without any complaints of foot pain 
and no diagnosis of a foot disorder.  His service medical 
records show that he had no complaints at periodic 
examinations in the 1980's and then sought treatment in 
November 1995, stating that he had bilateral foot pain that 
began the previous year.  He was treated for foot pain in 
2000 and 2001, and his discharge examination reflects 
continued complaints of foot pain.

Post-service treatment records show that the veteran had 
complaints of heel and arch pain upon discharge from service 
and experienced some relief with strapping.  He had forefoot 
varus and chronic arch pain bilaterally.  A diagnosis of 
bilateral plantar fasciitis was rendered.

Upon VA examination in September 2002, the veteran related 
having sharp heel pain on a regular basis.  The examiner 
noted that there was no edema or pain to palpation, that the 
feet appeared normal, and that the veteran ambulated well.  
As such, a diagnosis was not rendered.  Unfortunately, the 
examiner did not review the veteran's treatment records 
reflecting a history of heel and arch pain for at least 
seven years.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran has bilateral plantar fasciitis that began during 
active service.  Although a VA examiner did not render a 
diagnosis of a foot disability in 2002, the medical evidence 
clearly shows a history of foot pain that began in the mid-
1990's and continues to the present.  Podiatry records 
include the diagnosis of bilateral plantar fasciitis, which 
is consistent with the complaints recorded in the veteran's 
service medical records.  Thus, when resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's current foot disability began during service.  
Accordingly, service connection is granted.

Increased Rating

The veteran requests that he be assigned a 10-percent rating 
for each ear as he experiences tinnitus in both of his ears.  
He was assigned a single 10-percent rating when entitlement 
to service connection for tinnitus was granted in January 
2003.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Tinnitus 
is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
and if recurrent, is assigned a maximum 10-percent rating.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify the existing VA practice of assigning a single 10-
percent evaluation for tinnitus regardless of whether sound 
is perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus.  Consequently, the 
veteran's claim of entitlement to separate ratings for 
tinnitus perceived in each ear must be denied as a matter of 
law.


ORDER

Service connection for bilateral plantar fasciitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to separate 10-percent ratings for each ear for 
tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


